Title: To James Madison from Josef Yznardy, 9 July 1808
From: Yznardy, Josef
To: Madison, James



Sir
Cadiz 9th. July 1808.

On the other side please find Duplicate of what I had the honor to write you on the dates and conformable to my offer enclosed I remit you  Publications &ca. since said date, which will give you a competent Knowledge of the Circumstances in which this Country is in.
The 3d. and 4th. inst. about four thousand English troops have landed at Port  to refresh untill the Convoy expected from England with Sixteen thousand  arrives.
I have the pleasure to acquaint you that in consequence of my repeated representations, orders have been issued by the Supreme Court at Sevilla to liberate the American Vessels that are detained at Algeciras on the ground of the Decree of the 3 February last.
Herewith the General List of arrivals &ca. during the first six months of the present Year and without further to add I remain With Sentiments of esteem and Respect, Sir, Your most obedient and most humble Servant

Josef Yznardy

